Judgment, Supreme Court, New York County (Jay Gold, J.), rendered February 14, 1992, convicting defendants, after a jury trial, of robbery in the second degree, and sentencing defendant Page to a term of 4 to 12 years, and sentencing defendant James, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendants’ motions to suppress identification testimony were properly denied, each defendant having been identified at a prompt, at-the-scene showup (see, People v Duuvon, 77 NY2d 541, 545), and the defendants having been apprehended in a stolen taxi.
The challenged portions of the People’s summation did not exceed the bounds of proper advocacy (People v Galloway, 54 NY2d 396, 399), and would, in any event, be considered harmless in view of the overwhelming evidence of guilt.
Contrary to Page’s contention, his sentence was not excessive, especially in view of his reprehensible conduct during the crime. Concur — Sullivan, J. P., Ellerin, Kupferman, Rubin and Tom, JJ.